 1                                                                   FILED
                                                                      DISTRICT COURT
                                                          CLERK, U.S.
 2

 3                                                             ~ ~w2


 4                                                       CENTRAL DISTRICT 0   YipOPUTM
                                                         EASTERN DIVISION
 5

 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    Case No.: ED19-586M
11
                       Plaintiff,                 ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
            v.                                    PROCEEDINGS
13 ANTONIO JEROME HOLLIS,                          FED. R. CRIM.P. 32.1(a)(6); 18
                                                    .S.C. § 3143(a)(1))
14
                       Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the EASTERN District of
18 KENTUCKY for alleged violations) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (X) information in the Pretrial Services Report and Recommendation
26           (X) information in the violation petition and reports)
27           (X) the defendant's nonobjection to detention at this time
28           ()     other:


                                              1
   1                   and/ or
  2 B.()The defendant has not met his/her burden of establishing by clear and
  3           convincing evidence that he/she is not likely to pose a danger to the safety of
  4           any other person or the community if released under 18 U.S.C. § 3142(b)or
  5          (c). This finding is based on the following:
  6             ()information in the Pretrial Services Report and Recommendation
  7             ()information in the violation petition and reports)
  8             ()the defendant's nonobjection to detention at this time
  9             ()other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13                                                                  ~~~
14 ~ Dated: January 2, 2020
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
~i•L!I
25
26
27
28


                                                2
